In re Montgomery, Joan Dugas Guidry; applying for writ of certiorari and/or review, stay, writ of prohibition and mandamus; Parish of Lafayette, 15th Judicial District Court, Div. “H”, No. 46698; to the Court of Appeal, Third Circuit, No. K85-209.
Writ granted. The ruling of the trial court is reversed. The trial judge is ordered to furnish defendant with copies of the following:
1) “Homicide Checklist/Crime Scene Investigators” dated Dec. 31, 1983;
2) Coroner’s autopsy No. L-3160, dated January 6, 1984, if not already furnished defendant;
3) Acadiana Criminalistics Laboratory Scientific Analysis Report and Certificate of Analysis No. ACL 84-0019, dated January 12, 1984, if not already furnished defendant.